Citation Nr: 1015599	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1954 to January 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2005, the Board denied the Veteran's appeal with 
regard to service connection for a back disability.  He 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) and in May 2006, the 
Veterans Court granted a joint motion for remand of the 
Veteran and the Secretary of Veterans' Affairs (the Parties), 
vacated the March 2005 decision, and remanded the matter to 
the Board for compliance with the instructions in the joint 
motion.  

In September 2007, the Board again denied the Veteran's 
appeal with regard to service connection for a back 
disability.  He appealed that decision to the Veterans Court 
and in August 2008, the Veterans Court granted a joint motion 
for remand of the Parties, vacated the September 2007 
decision denying the Veteran's appeal as to this issue, and 
remended the matter to the Board for compliance with the 
instruction in that joint motion.  

In June 2009, the Veteran, through his representative, 
requested the scheduling of a video-conference hearing before 
the Board.  That same month the Board remanded the matter for 
the requested hearing.  A hearing was scheduled for the 
Veteran in April 2010.  

In a letter dated in March 2010, the Veteran, through his 
attorney, canceled the hearing, delaying the adjudication of 
this case.  


FINDING OF FACT

A back disability was not manifest in service and is 
unrelated to the Veteran's service; arthritis of the back was 
not manifest within one year of service discharge.

CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

At the outset, the Board acknowledges that in March 2010, the 
Veteran submitted additional evidence, not yet reviewed by 
the RO.  That evidence is a treatment note from Azalea 
Orthopedics, signed by "T.R.", M.D.  The treatment note 
provides that the Veteran has a diagnosed disability of the 
spine, recommends a course of treatment, and states that the 
Veteran "relates that his low back pain has been a chronic 
issue for him since he fell from some bleachers in the 
service back in 1954 after had a seizure."  

In an accompanying letter, the Veteran's representative 
stated that review of the evidence by the RO was not waived.  

Under 38 U.S.C.A. § 20.1304(c) any "pertinent" evidence 
accepted by the Board must be referred to the agency of 
original jurisdiction unless the Board grants the benefits 
sought or the appellant waives such consideration.  Evidence 
is not pertinent if it does not relate to or have a bearing 
on the appeallate issue.  Id.  

This case turns on whether an event, disease or injury 
affecting the Veteran's back occurred during his service, 
whether a back disability manifested to a compensable degree 
in an applicable presumptive period, and/or whether there is 
a nexus between an event, injury, or disease occurring during 
his service and a current back disability.  It does not turn 
on whether he has a current back disability.  That the 
Veteran has a current back disability is not in dispute.  
Additionally, he has repeatedly explained to VA that he 
believes his current back condition was caused by a fall from 
bleachers during service.  The evidence submitted in March 
2010 does not provide evidence of a relationship of a current 
low back disability to service other than to report what the 
Veteran has said.  As the Veteran's report has already been 
considered by the RO, the additional report from the Veteran, 
regardless of the fact that the physician has acted as a 
scrivener in noting that report, is not pertinent to the 
issue on appeal.  Hence, the Board finds that the evidence 
submitted has no bearing on the issue before the Board 
because it has no bearing on any fact in dispute.  Therefore, 
the Board will not delay adjudication of this appeal.  
Further delay in the adjudication of this case is not 
warranted.   

In the 2008 joint motion, the Parties agreed that the Board 
had not considered or discussed the probative value to an 
August 2000 statement of "D.K.F.", M.D., which the Parties 
characterized as a "medical opinion".  August 2008 joint 
motion at 5.  The Parties agreed that the Board had not 
adequately analyzed the Veteran's lay evidence.  Id.  
Explaining further, the Parties stated that the Board's 
"reasons and bases was inadequate to the extent that it did 
not address the competency and credibility of lay testimony 
as it related to the Board's finding that the evidence failed 
to establish continuity of symptomatology."  Id. at 6.   

Of note is that the service department has indicated that it 
could not locate the Veteran's service medical records.  In 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  Case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

There is no contention that the Veteran's back disability was 
incurred in combat.  Thus, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as arthritis, may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also provided that " 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The Veteran's service medical records are absent, except for 
the veteran's December 1954 screening physical and a January 
1955 report of a Disposition Board Proceeding.  The December 
1954 examination report indicates that the Veteran's spine 
was normal, and that his neurologic system was abnormal.  
Information provided regarding the abnormality was that the 
Veteran had grand mal epilepsy.  The January 1955 report 
lists epilepsy and mental deficiency but does not note any 
findings pertaining to his back.  

Assuming, arguendo, that the Veteran did fall during service, 
the report of medical examination provides evidence that he 
did have any resulting injury of his back.  This report is 
evidence against the Veteran's claim because it tends to show 
that, at the time of separation from service, his back was 
normal.  

The Veteran was privately hospitalized for transient cerebral 
ischemic attack in November 1971.  He reported that he had 
always been in excellent health and that he had had no 
serious injuries.  The Veteran's statement at this point in 
time (1971) provides highly probative factual evidence 
against his own claim at this time (2010), clearly indicating 
excellent health and no serious injuries prior to this time.  
The Board finds no rational reason the Veteran would not cite 
to a chronic back problem from the 1950's if he had such a 
problem in 1971, further providing that he was in "excellent 
health".

On examination at this time, the Veteran's extremities were 
examined and it was reported that they exhibited no cyanosis, 
clubbing, or edema.  His neurological system was examined and 
his deep tendon reflexes were equal bilaterally.  This 
included the biceps radial, triceps, knee jerk, and ankle 
jerk.  Babinski was negative bilaterally, as was Romberg.  
Final diagnoses were history of transient cerebral ischemic 
attack, left inguinal hernia and hydrocele, and small sliding 
esophageal hiatal hernia.  

These 1971 hospitalization records (the medical evaluation) 
provides more evidence against the Veteran's claim.  He was 
examined, a history was taken and the Veteran reported that 
he had had no serious injuries.  If, as the Veteran now 
asserts, he had suffered from back pain since service and had 
an eight foot fall from bleachers injuring his back, it does 
not follow that he would report no serious injuries, that he 
would fail to mention such long standing back pain, and that 
no medical professional would have noticed anything wrong 
with his back during examination and hospitalization.  

These records thus are inconsistent with the Veteran's 
assertion that he injured his back during service and has had 
back pain since service 50 years ago.  These records were 
created without any discernable motivation for pecuniary gain 
while the Veteran's recent assertions, whether to VA or to a 
physician, have been made not only many years after service 
but since the Veteran filed his claim for benefits.  Even if 
all else were equal, the relative timing and circumstances of 
the Veteran's reports to medical personnel and to VA tend to 
show that his report of an injury to his back during service 
and subsequent continuity of symptomatology are not accurate 
and are not credible.  

Records of treatment prior to when the Veteran filed his 
claim in February 2000 include entries or letters from 
physicians dated in 1972, 1976, 1977, 1978, 1985, 1987, 1988, 
1991, 1996 and later.  Of these the first evidence of 
treatment of the Veteran's back or symptoms of his back 
reported in a clinical setting is from 1988.  The records 
from the 1970's include reference to the Veteran shoulder, 
and knee as well as ear problems.  

Importantly, the Board finds that this is evidence that the 
Veteran did seek medical treatment for symptoms including 
orthopedic symptoms.  That he did not seek any treatment for 
his back or report any symptoms of his back during any of the 
visits to health care practitioners that he has identified 
tends to show that he did not have symptoms of his back 
during that time.  This is inconsistent with his report since 
2000 that his back has hurt since service, providing factual 
evidence against this claim.  

In 1988, the Veteran was treated by a Dr. "K" for low back 
strain worse on the right.  There is no mention of any injury 
or that his back strain or symptoms of his back had been 
present since service or were related to any fall during 
service as he has since alleged.  

The next mention of back problems is found eight years later 
in treatment notes from February 1996.  At this time the 
clinician recorded the following: "For the last few years 
patient says he's had pain which comes and goes, mainly in 
the left hip, and goes down the posterior aspect of his left 
thigh.  It is worse recently."  Objectively the Veteran's 
low back was tender.  Left sciatica was diagnosed.  That same 
month the clinician, Dr. "K" indicated that the Veteran had 
general arthritis.  

Again, there is no mention of the Veteran's service or any 
injury of his back or of longstanding or continuous symptoms 
involving his back.  Of particular note is the Veteran 
reported symptoms of a few years duration.  This is 
consistent with the record, tends to show that there has not 
been continuity of symptomatology, and is therefore evidence 
both against the Veteran's claim and evidence that his 
reports of symptomatology since service are not credible.  

On evaluation by D.K.F., M.D. in November 1999, the Veteran 
reported a history of low back pain from 1950, that he had 
fallen from bleachers approximately 8 feet in the military, 
that he had suffered back problems since then, and that 
exacerbations through the years were mainly treated by 
medications.  This physician's impression was mechanical low 
back pain with parasthesias in the left anterior thigh which 
would suggest a disc problem at L4-5 or L3-4.  There was also 
pain on palpation which would suggest a problem lower in the 
back around L5-S1.  An MRI was recommended.

A November 1999 MRI of the Veteran's lumbar spine for back 
pain revealed disc desiccation at all levels; bilateral facet 
arthrosis L2-3 through L5-S1; and disc bulge at the T12-L1 
level without stenosis.  The Board does not dispute that the 
Veteran has pathology of his spine (a "back disability").  

In February 2000, the Veteran's spouse indicated that the 
Veteran was in basic for about one month when she was 
notified he was in the hospital at Ft. Bliss.  He was told 
that he had fallen from a stadium and had a seizure.  She 
noted that the Veteran was hospitalized, and that when he was 
released from the hospital, he was given medication for 
seizures.  She stated that he had experienced back pain over 
the years.

In February 2000, the Veteran reported that he had fallen 
from a stadium seat in service and was treated for seizures 
at that time.  He related that since discharge, he had 
experienced trouble with his back.  

Whether or not the Veteran fell during service, the evidence 
tends to show that he has not had back symptoms continuously 
since then.  If he indeed had suffered symptoms continuously 
back problems since service, it would follow that there would 
be at least some mention of the long standing nature of the 
symptoms when he did report back problems in 1988 or in 1996.  
Instead, of a report of continuity of symptomatology in those 
earlier records, there is the report that the Veteran had 
some back related symptoms for a few years.  This tends to 
show that his current reports of continuity of symptomatology 
are neither accurate nor credible.  Highly factual negative 
evidence exist in this case indicating a back problem did not 
exist in this case until decades after service. 

With regard to the statement of his spouse, it is not 
inconsistent, as it was given in 2000, with the record.  
Indeed, the Veteran reported back symptoms in 1988 and in 
1996.  This, however, is not evidence of symptomatology 
continuously since 1955, fifty-five years ago.  

These reports from the Veteran and his spouse have been given 
consideration by the Board.  However, the probative value of 
these statements is not particularly significant and is 
outweighed by the other evidence of record, as cited above.  

In August 2000, Dr. D.K.F. stated that the Veteran "reports 
a history of low back pain from a 1954 injury when he fell 
from the bleachers approximately eight feet.  He was in the 
military.  He has had back problems since then.  He has had 
exacerbations over the years with his back pain."  After 
detailing clinical findings which demonstrated that the 
Veteran had pain and pathology of his back, Dr. D.K.F. stated 
as follows:  "Due to [the Veteran's] onset, being from an 
injury in the military in 1954, he should receive his 
medications from the VA hospital."  

This statement is Dr. D.K.F.'s opinion that the Veteran 
should get medications from the VA hospital.  The remainder 
of the statement is a report of what the Veteran told Dr. 
D.K.F of events that allegedly occurred decades earlier and 
of symptoms that allegedly were present from service.  Dr. 
D.K.F.'s report of events that the Veteran stated occurred 
four decades earlier is not expert testimony.  In reporting 
what the Veteran told him of an injury in 1954 and subsequent 
symptoms, at least for the first few decades after service, 
Dr. D.K.F. is not offering expert testimony; his expertise 
does not extend to determining if the Veteran hurt his back 
in 1954 as opposed to even some date a few years later.  

To the extent that Dr. D.K.F. seeks to provide fact witness 
evidence, as opposed to expert evidence, he acts as a lay 
witness and his statements are not competent evidence of any 
fact other than that the Veteran told him that which the 
Veteran has also told VA.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Dr. D.K.F. is not competent to provide 
evidence as to the occurrence of a fall from 8 feet in 1954 
and he is not competent to provide evidence that the Veteran 
had back pain from 1950 through for example, 1980, because 
Dr. D.K.F. did not witness any of these alleged events.  

Simply stated, the Board finds that the critical issue in 
this case is, and has always been, a factual question (has 
the Veteran had a back problem since service more than 50 
years ago and is what the Veteran is telling examiners 
accurate), not a medical question.  Further medical 
evaluations will not provide a basis to answer this question. 

As to Dr. D.K.F.'s statement that the Veteran's back symptoms 
originated in a fall, that he has had exacerbations of that 
injury since then and that his back has hurt since then, his 
statements add nothing of probative value to what the Veteran 
has already reported.  These statements are without any 
probative value; the statements are not transformed into 
medical expert evidence merely because D.K.F. is a physician.  
The statements are nothing more than a recitation of what the 
Veteran stated.  

As to Dr. D.K.F.'s opinion that the Veteran should be given 
medication at a VA hospital, that opinion is not probative of 
any question at issue.  Whether the Veteran should be treated 
at a VA hospital depends on whether he meets certain legal 
requirements.  Dr. D.K.F. has no expertise in such matters.  
The question of whether the Veteran should be provided with 
medication or treatment is downstream from whether he is 
found to have a service connected disability of his back and 
need not be discussed further.  The Board understands that 
Dr. D.K.F.'s statement could be construed as that the Veteran 
should be granted service connection for his back disability, 
but his basis is nothing more than the Veteran's report and 
his opinion is not supported by any rationale.  Obviously if 
the Veteran injured his back during service and has 
continuously experienced symptoms of that injury since 
service, then service connection would be relevant.  However, 
Dr. D.K.F.'s statements do not add any probative evidence 
upon which to decide that issue.  As stated above, Dr. 
D.K.F.'s statements have no probative value on whether the 
Veteran injured his back during service or whether his 
current disability is related to service.  

During his DRO hearing in March 2003, the Veteran indicated 
that he injured his back during service when he fell what "I 
imagine was probably six feet" from bleachers onto concrete 
below.  2003 DRO hearing transcript at 3.  He indicated that 
he was given pain pills and prescribed rest at Ft. Bliss and 
while at Fort Knox he was in and out of the hospital for his 
back.  Id. He also testified that he had been seen by a 
physician after service who has since died and that no 
records were available.  Id. at 4.  

This testimony has been considered by the Board but is 
outweighed by the negative evidence in this case, 
particularly that evidence described above showing that the 
Veteran sought medical treatment for several conditions from 
1971 to 1988, but not his back.  The Board finds that the 
Veteran has not had a chronic back problem since service.   

During that hearing the Veteran's spouse stated that the 
doctors told her that he had fallen off of a platform onto 
concrete and that he had hurt his back.  Id at 5.  

This statement by the Veteran's spouse does not go to 
continuity of symptomatology or the extent of any injury of 
the Veteran's back during service.  Hence, it is of limited 
probative value and is outweighed by the negative evidence in 
this case.  

An adequate and appropriate VA examination was afforded the 
Veteran in February 2007.  He reported that he had fallen 
from a loading dock during service and was subsequently 
evaluated and treated for seizures.  He denied having 
sustained any fractures or dislocations of his low back.  He 
related the treatment history for his back.  He dated onset 
of mechanical low back pain to the fall in service.  X-rays 
of the back revealed levoscoliosis, multilevel degenerative 
disc disease and moderate spondylosis.  The examiner 
concluded that the lumbar degenerative disc disease were more 
likely than not a result of degenerative changes due to aging 
and genetic predisposition and less likely than not a result 
of the Veteran's fall during service.  In March 2007 the 
examiner indicated that he had reviewed the Veteran's claims 
folder and no change in his assessment was indicated.

This is evidence against the Veteran's claim and is the only 
medical opinion evidence of record addressing the questions 
at issue in this case.  The examiner provided a rationale for 
his opinion, attributing the Veteran's back disability to a 
cause and he based his opinion on sufficient facts and data, 
hence his opinion and the examination are adequate and of 
significant probative value.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

Since June 2009, the Veteran has submitted evidence of 
treatment at Azalea Orthopedics.  The evidence is not 
probative of whether the Veteran sustained an injury of his 
back during service, the severity or nature of any such 
injury, whether the Veteran has had symptoms continuously 
since that injury, whether his current back disability is 
related to any such injury, or whether the Veteran should be 
believed.  In other words, the evidence provides no 
information on any fact in dispute.  

Having reviewed the evidence pertinent to the claim, the 
Board has determined that service connection is not 
warranted.  In this regard, the Board notes that the 
available service medical records are silent with respect to 
any diagnosis, complaint, or abnormal finding pertaining to 
the Veteran's back.  On examination in December 1954, the 
Veteran's spine was normal.  The first record of back 
complaints dates to November 1988, when the veteran was 
treated for low back strain.  

Further, there is an absence of evidence of treatment in 
proximity to separation.  Although symptoms, not treatment, 
are the essence of evidence of continuity of symptomatology, 
in a merits context the lack of evidence of treatment may 
bear on the credibility of evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997); Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the Board is presented with lay 
evidence of problems since service.  However, the separation 
examination was normal and when the Veteran was seen in 
November 1971, the physical examination was described as 
entirely not remarkable.  At that time, the Veteran reported 
that he had always been in excellent health with no serious 
injuries.  The Board finds that the Veteran's report of a 
history of excellent health and no serious injuries to be 
consistent with the separation examination and the absence of 
confirmatory medical evidence of continuity.  

In sum, the Board finds the Veteran's statements and his 
spouse's statements of in-service injury and continuity of 
symptomatology to be unconvincing.  Rather, the more 
probative evidence in this case demonstrates a remote, post-
service onset of the Veteran's claimed back disability 
without any relationship between that disability and his 
service.  

Additionally, the Board notes that the February 2007 examiner 
concluded that the veteran's lumbar degenerative disc disease 
were more likely than not a result of degenerative changes 
due to aging and genetic predisposition rather than a result 
of the reported fall in service.  Dr. D.K.F.'s statements of 
record are not probative of any fact in dispute.  In sum, the 
evidence demonstrates a remote onset of the claimed 
disabilities.  

The credibility of the Veteran's statements and those of his 
wife and the weight to be assigned to those statements as 
those statements apply to continuity of symptomatology and 
the occurrence of and severity of any inservice injury of the 
Veteran's back have already been discussed in the instant 
decision.  To the extent that the statements of the Veteran 
and his spouse are statements of a nexus, or etiological 
relationship, between his current back pathology and his 
service, other than on the basis of continuity of 
symptomatology, the Board determines that the statements are 
not expert evidence and that as to this particular question 
under the facts of this particular case, only expert evidence 
is competent evidence.  

The Board is not asserting that non-experts, or laypersons, 
such as the Veteran and his spouse, are never capable of 
providing competent nexus evidence.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal 
Circuit has held as follows:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form 
of cancer.  Id. at footnote 4.  This indicates to the Board 
that the complexity of the question at issue is a factor to 
be considered when determining if a layperson's opinion is 
competent evidence.  Here, the relationship between the 
claimed injury during service and the Veteran's current back 
pathology, other than on a basis of continuity of 
symptomatology which has already been addressed, is a complex 
question not subject to other than expert evidence.  

The Board acknowledges that there is positive and negative 
evidence in this case.  The Veteran has reported that he had 
a fall and that there was resulting back injury.  He has also 
reported that he complained of pain and that such continued.  
The Veteran is competent to report that there was an in-
service injury and that that he had a continuation of pain.  
See 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board concludes that the preponderance 
of the evidence is against the claim.  Although the Veteran's 
service treatment records are missing, the absence of such 
records would not explain why the Veteran's spine was normal 
at separation.  A normal finding is inconsistent with the 
assertions of continuity of symptomatology, or the report of 
excellent health in 1971.  The Board finds overwhelming 
evidence against this claim. 

The preponderance of the evidence is against a grant of 
service connection for a back disability and hence the appeal 
must be denied.  Evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal the Veterans Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Veterans Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present case, the veteran's claims were received in 
February 2000, prior to the enactment of the VCAA.  

A March 2000 letter asked the veteran to submit any service 
medical records in his possession.  The evidence necessary to 
substantiate the Veteran's claim was discussed.

In an April 2001 letter the RO told the Veteran of the VCAA.  
The letter indicated that VA would  make reasonable efforts o 
obtain evidence necessary to support his claim, informed him 
of the evidence necessary to support a claim for service 
connection , listed evidence of record, and asked the Veteran 
to identify any additional relevant evidence or information.

A March 2004 letter informed the Veteran what evidence 
remained outstanding, listed the various types of evidence he 
could submit or identify, listed the evidence of record, 
discussed the evidence necessary to support a claim for 
service connection, and indicated that VA would obtain 
certain types of evidence and make reasonable efforts to 
obtain other types of evidence.  

A November 2006 letter informed the Veteran that his service 
medical records were unavailable and listed the various other 
types of evidence that could show a relationship between his 
claimed disability and service.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining additional evidence.  The letter also discussed how 
VA establishes disability ratings and effective dates.

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notices were 
provided to the Veteran both before and after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
Veteran been provided with a every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA, including 
readjudication of his claim by the RO via issuance of a 
Supplemental Statement of the Case in December 2009, have 
essentially cured the error in the timing of notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

An adequate VA examination was afforded the Veteran in 
February 2007.  Identified treatment records have been 
obtained and associated with the record.  The Veteran 
testified before a hearing officer at the RO.  As stated in 
the INTRODUCTION of the instant decision, in June 2009, the 
Veteran, through his representative, requested the scheduling 
of a video-conference hearing before the Board.  That same 
month the Board remanded the matter for the requested 
hearing.  A hearing was scheduled for the Veteran in April 
2010.  In a letter dated in March 2010, the Veteran, through 
his attorney, canceled the hearing.  Hence, the Veteran has 
been afforded every opportunity to be heard.  The actions 
requested in the 2009 remand, and in the 2006 remand have 
been completed completed.  Stegall v. West, 11 Vet. App. 268 
(1998).

Neither the Veteran nor his representative have identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


